DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 11 and 13 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cronie (Pub. No.: US 2016/0129793 A1).
Regarding claim 1, Cronie discloses a method for charging a battery operated vehicle (102-105, FIG. 1A) with a charging vehicle (charge vehicle 101, ¶ 22), the battery operated vehicle comprising a rechargeable traction energy store and a system for autonomously driving (Similarly, automated self-navigation instructions to a self-driving vehicle ¶ 24) the vehicle (battery 212, ¶ 28), and the charging vehicle comprising one or both of an energy generator and an energy store (212, FIG. 2), the method comprising the steps of:
producing at least one electrical coupling between the battery operated vehicle and the charging vehicle by way of an autonomous driving maneuver of the battery operated vehicle and/or of the charging vehicle to form a paired battery operated vehicle and charging vehicle (via 220, FIG. 2 and 526, FIG. 5); and
charging the traction energy store of the battery operated vehicle by way of the energy generator and/or the energy store of the charging vehicle while the paired battery operated vehicle and charging vehicle is traveling (Charge while in motion ¶ 31).

Regarding claim 2, Cronie discloses the method, wherein
the charging vehicle is an autonomous charging vehicle configured to perform autonomous driving maneuvers, wherein the autonomous charging vehicle couples to a battery operated traveling or stationary vehicle by an autonomous driving maneuver of the autonomous charging vehicle (¶ 31).

Regarding claim 3, Cronie discloses the method, wherein


Regarding claim 4, Cronie discloses the method, wherein
the battery operated vehicle and the autonomous charging vehicle are not mechanically coupled to one another during the charging step, wherein the battery operated vehicle and the autonomous charging vehicle perform a respective autonomous driving maneuver, so that a prescribed positional relationship to one another is satisfied (FIG. 3A).

Regarding claim 5, Cronie discloses the method, wherein a processing unit responds to receiving a charging request, which comprises a desired location of the charging and/or a desired amount of energy or range for charging and/or a desired time of charging, by determining as criteria the time and/or the location at which the autonomous charging vehicle is supposed to be coupled to the battery operated vehicle transmitting the charging request (526, FIG. 5).

Regarding claim 6, Cronie discloses the method, wherein the processing unit determines which one of a plurality of autonomous charging vehicles in a distributed arrangement best meets the criteria, and transmits a message to meet the charging request to the selected autonomous charging vehicle (FIG. 1B).

Regarding claim 7, Cronie discloses the method, wherein the charging request is transmitted in computer-aided fashion by a vehicle processing unit of the battery operated vehicle and/or of a request by a user of the battery operated vehicle (FIG. 5).

Regarding claim 8, Cronie discloses the method, wherein the autonomous charging vehicle remains coupled to the battery operated vehicle or decouples therefrom after the charging process ends (Inherent after charging is complete FIG. 2).

Regarding claim 9, Cronie discloses the method, wherein the autonomous charging vehicle travels in front of or behind the battery operated vehicle (FIG. 2).

Regarding claim 10, Cronie discloses the method, wherein the autonomous charging vehicle, after the charging process ends:
(i)    autonomously travels to a charging station; or
(ii)    autonomously continues traveling on a route on which the battery operated vehicle has been charged until receiving a new charging request (¶¶ 24, 31).

Regarding claim 11, Cronie discloses the method, wherein the autonomous charging vehicle, after the charging process ends, autonomously travels in a slipstream of the battery operated vehicle or of another vehicle to the charging station (FIGS. 2, 3A).

Regarding claim 13, Cronie discloses the method, wherein the battery operated vehicle is controlled autonomously during the charging step (¶ 24).

Regarding claim 14, Cronie disclose the method, wherein energy transfer from the charging vehicle to the battery operated vehicle is effected by a plug-in connection or inductively (¶ 30).

Regarding claim 15, Cronie discloses an autonomous charging vehicle, comprising: 
 	an energy generator and/or an energy store (212, FIG. 2);
a coupler for transferring energy from the energy generator and/or the energy store to a traction energy store to be charged in a battery operated vehicle (communicatively coupled ¶ 4); 
a communication unit for receiving a charging request (220, FIG. 2); and 
a system for autonomously driving the vehicle (¶ 24).

Regarding claim 16, Cronie discloses the autonomous charging vehicle wherein
a volume beneath a vehicle outer skin is occupied substantially completely by the energy generator and/or the energy store (212, FIG. 2).

Regarding claim 17, Cronie discloses the autonomous charging vehicle, wherein the coupler has a plug-in contact or a coil for inductive energy transfer (inductive coupling ¶ 30).

Regarding claim 18, Cronie discloses a system for charging a battery operated vehicle, comprising: a rechargeable traction energy store (212, FIG. 2); and
 	a system for autonomously driving the battery operated vehicle (¶ 24), and at least one charging vehicle as claimed in claim 15.

Regarding claim 19, Cronie discloses the system, further comprising:
a processing unit for managing the at least one charging vehicle with respect to charging and/or a location of charging of the battery operated vehicle (110, FIG. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cronie (Pub. No.: US 2016/0129793 A1) as applied to claim 1 above, and further in view of Hagan (Pub. No.: US 2015/0204741 A1).
Regarding claim 12, Cronie is silent to the method wherein the charging vehicle is a trailer, and the battery operated vehicle couples to the trailer by an autonomous driving maneuver.
 	However, in the same field of endeavor, Hagan teaches a trailer for a vehicle with a high voltage traction battery.  The trailer is discussed to provide current to a vehicle electric machine and also provide current to recharge a vehicle traction battery (See Abstract).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the charging vehicle taught by Cronie to where the charging vehicle is a trailer, and the battery operated vehicle couples to the trailer by an autonomous driving maneuver as taught by Hagan in order to provide enhanced vehicle assistance as needed (¶ 1).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663